UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1532



CHARLES DAVIS BURRELL,

                                              Plaintiff - Appellant,

          versus


RICHFOOD, INCORPORATED;    RICHFOOD   HOLDINGS,
INCORPORATED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-97-948)


Submitted:   November 5, 1998           Decided:    November 18, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Davis Burrell, Appellant Pro Se.     Patricia Kyle Epps,
Charles Randolph Sullivan, HUNTON & WILLIAMS, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Davis Burrell appeals the district court’s order

dismissing his employment discrimination and 42 U.S.C.A. § 1983

(West 1998) complaint. We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Burrell v. Richfood,

Inc., No. CA-97-948 (E.D. Va. Mar. 16, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2